 1 Dina L. Santos, SBN 204200
   A Professional Law Corp.
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   defense@dinasantos.com
 4

 5 Attorney for:
   TIFFANY BROWN
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                            CASE NO. CR-S 11-0190-MCE

11                                 Plaintiff,
                                                          STIPULATION AND ORDER TO MODIFY
12                           v.                           SPECIAL CONDITION OF RELEASE

13   TIFFANY BROWN,
                                   Defendant
14

15

16

17

18

19
                                                  STIPULATION
20

21
            Plaintiff United States of America, by and through its counsel of record, AUSA Jason Hitt, and
22
     Defendant Tiffany Brown, represented by Attorney Dina L. Santos, hereby stipulate as follows:
23
            The Pretrial condition numbers 5 shall be amended as follows:
24
     “You must restrict your travel to the Eastern and Northern Districts of California, unless otherwise
25
     approved in advance by the pretrial services officer.”
26

27
     The United States Pre-trial Services office has no opposition to this request.
28



30
 1

 2          IT IS SO STIPULATED.

 3    Dated: July 30, 2019                   /s/ Jason Hitt
                                             JASON HITT
 4                                           Assistant United States Attorney

 5
      Dated: July 30, 2019                   /s/ Dina L. Santos
 6                                           DINA SANTOS, ESQ.
                                             Attorney for Tiffany Brown
 7

 8

 9
                                          ORDER
10
            IT IS SO FOUND AND ORDERED.
11
     Dated: July 30, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30
